Exhibit 10.4

SUMMARY PLAN DESCRIPTION

KV Pharmaceutical Retirement Savings Plan



--------------------------------------------------------------------------------

KV Pharmaceutical Retirement Savings Plan

 

SUMMARY PLAN DESCRIPTION      1      

I.

      BASIC PLAN INFORMATION      2        

A.

    ACCOUNT      2        

B.

    BENEFICIARY      2        

C.

    DEFERRAL CONTRIBUTION      2        

D.

    EMPLOYEE      2        

E.

    EMPLOYER      2        

F.

    ERISA      2        

G.

    HIGHLY COMPENSATED EMPLOYEE      2        

H.

    NON-HIGHLY COMPENSATED EMPLOYEE      3        

I.

    PARTICIPANT      3        

J.

    PLAN TYPE      3        

K.

    PLAN ADMINISTRATOR      3        

L.

    PLAN NUMBER      3        

M.

    PLAN SPONSOR      3        

N.

    PLAN YEAR      3        

O.

    SERVICE OF PROCESS      3        

P.

    TRUSTEE      3      

II.

      PARTICIPATION      3        

A.

    ELIGIBILITY REQUIREMENTS      3      

III.

      CONTRIBUTIONS      4        

A.

    COMPENSATION      4        

B.

    EMPLOYEE DEFERRAL CONTRIBUTIONS      5             1.     

Regular Deferral Contributions

     5             2.     

Age 50 and Over Catch-Up Contributions

     5        

C.

    EMPLOYER MATCHING CONTRIBUTIONS      5             1.     

Non-discretionary Matching Contributions

     5             2.     

Qualified Matching Contributions

     5        

D.

    NONELECTIVE CONTRIBUTIONS      6             1.     

Discretionary Nonelective Contributions

     6        

E.

    QUALIFIED NONELECTIVE CONTRIBUTIONS      6        

F.

    LIMIT ON CONTRIBUTIONS      6        

G.

    ROLLOVER CONTRIBUTIONS      6      

IV.

      INVESTMENTS      7        

A.

    INVESTMENTS      7        

B.

    STATEMENT OF ACCOUNT      7        

C.

    ELECTION      8      

V.

      VESTING      8        

A.

    FORFEITURE AND RE-EMPLOYMENT      10      

VI.

      PARTICIPANT LOANS      11        

A.

    GENERAL LOAN RULES      11        

B.

    SPECIFIC LOAN PROCEDURES      11             1.     

Loan Application

     11             2.     

Loan Amount

     11             3.     

Number of Loans

     11             4.     

Interest Rate

     11             5.     

Loan Repayments and Loan Maturity

     11             6.     

Default or Termination of Employment

     12      

VII.

      IN SERVICE WITHDRAWALS      12        

A.

    HARDSHIP WITHDRAWALS      12      

 

KV Pharmaceutical Retirement Savings Plan    i          



--------------------------------------------------------------------------------

 

    B.       WITHDRAWALS AFTER AGE 59 1/2    12          C.     WITHDRAWALS
AFTER AGE 70 1/2      12         D.     WITHDRAWALS AFTER NORMAL RETIREMENT AGE
     13         E.     WITHDRAWALS OF ROLLOVER CONTRIBUTIONS      13      

VIII.

    DISTRIBUTION OF BENEFITS      13         A.     ELIGIBILITY FOR BENEFITS   
  13         B.     DISTRIBUTABLE EVENTS      13           1.  

Death

     13           2.  

Disability

     14           3.  

Retirement

     14           4.  

Minimum Required Distributions

     14           5.  

Termination of Employment

     14         C.     FORM OF PAYMENTS      14           1.  

Lump Sum Distributions

     14            

a)               Non-rollover Distribution

     14            

b)               Direct Rollover Distribution

     14            

c)               Combination Non-rollover Distribution and Direct Rollover
Distribution

     15           2.  

Partial Withdrawals following Termination of Employment

     15           3.  

Installment Distributions

     15      

IX.

    MISCELLANEOUS INFORMATION      15         A.     BENEFITS NOT INSURED     
16         B.     ATTACHMENT OF YOUR ACCOUNT      16         C.     PLAN-TO-PLAN
TRANSFER OF ASSETS      16         D.     PLAN AMENDMENT      16         E.    
PLAN TERMINATION      16         F.     INTERPRETATION OF PLAN      16        
G.     ELECTRONIC DELIVERY      16      

X.

    INTERNAL REVENUE CODE TESTS      17         A.     NON-DISCRIMINATION TESTS
     17         B.     TOP HEAVY TEST      17      

XI.

    PARTICIPANT RIGHTS      17         A.     CLAIMS      17           1.  

Claims Procedures

     17           2.  

Review Procedures (For Appeal of an Adverse Benefit Determination)

     18         B.     STATEMENT OF ERISA RIGHTS      19      

XII.

    SERVICES AND FEES      20       APPENDIX A.            INVESTMENT OPTIONS   
  21      

 

KV Pharmaceutical Retirement Savings Plan    ii          



--------------------------------------------------------------------------------

 

 

SUMMARY PLAN DESCRIPTION

 

KV PHARMACEUTICAL RETIREMENT SAVINGS PLAN

 

The KV Pharmaceutical Retirement Savings Plan (the “Plan”) of KV Pharmaceutical
has been amended as of 05/31/2010 (the “Effective Date”). This Plan is intended
to be a qualified retirement plan under the Internal Revenue Code.

The purpose of the plan is to enable eligible Employees to save for retirement.
As well as retirement benefits, the plan provides certain benefits in the event
of death, disability, or other termination of employment. The Plan is for the
exclusive benefit of eligible Employees and their Beneficiaries.

This booklet is called a Summary Plan Description (“SPD”) and it contains a
summary in understandable language of your rights and benefits under the plan.
If you have difficulty understanding any part of this SPD, you should contact
the Plan Administrator identified in the Basic Plan Information section of this
document during normal business hours for assistance.

This SPD is a brief description of the principal features of the plan document
and trust agreement and is not meant to interpret, extend or change these
provisions in any way. A copy of the plan document is on file with the Plan
Administrator and may be read by any employee at any reasonable time. The plan
document and trust agreement shall govern if there is a discrepancy between this
SPD and the actual provisions of the plan.

This SPD is based on the federal tax implications of your participation in the
Plan, transactions made within your Account, and distributions you may receive
from the plan. The state tax implications of your participation and these
transactions should be determined based on an examination of appropriate state
law. Please consult with your tax advisor if you have any questions regarding
state tax law.

 

KV Pharmaceutical Retirement Savings Plan    1            



--------------------------------------------------------------------------------

 

 

 

I. Basic Plan Information

 

 

The information in this section contains definitions to some of the terms that
may be used in this SPD and general Plan information. If the first letter of any
of the terms defined below is capitalized when it is used within this SPD, then
it represents the indicated defined term.

 

A. Account

An Account shall be established by the Trustee to record contributions made on
your behalf and any related income, expenses, gains or losses. It may also be
referred to as an Account balance.

 

B. Beneficiary

This is the person or persons (including a trust) you designate, or who are
identified by the plan document if you fail to designate or improperly
designate, who will receive your benefits in the event of your death. You may
designate more than one Beneficiary.

 

C. Deferral Contribution

This is a contribution taken directly from the pay of an Employee and
contributed to the Plan, subject to certain limits (described below). The plan
permits you to make only pre-tax Deferral Contributions.

 

D. Employee

An Employee is an individual who is employed by your Employer as a common law
employee or, in certain cases, as a leased employee and is not terminated.

 

E. Employer

The name and address of your Employer is:

KV Pharmaceutical

1 Corporate Woods

Bridgeton, MO 63044

(314) 645-6600

Your Employer’s federal tax identification number is: 43-0618919

The following Employer(s) also participate in the Plan and employees of each
employer listed below shall be eligible to participate in accordance with the
Participation section of this Summary Plan Description.

 

Federal Tax

Identification Number

  

Participating Employer Name

  

Designation

13-1587982

   Particle Dynamics, Inc.    Related

43-1833624

   Ther-Rx Corporation    Related

43-1374865

   Ethex Corporation    Related

 

F. ERISA

The Employee Retirement Income Security Act of 1974 (ERISA) identifies the
rights of Participants and Beneficiaries covered by a qualified retirement plan.

 

G. Highly Compensated Employee

An Employee is considered a highly compensated Employee if (i) at anytime during
the current or prior year you own, or are considered to own, at least five
percent of your Employer, or (ii) received compensation from your Employer
during the prior year in excess of $105,000, as adjusted and you are in the top
paid group consisting of the top 20% of employees ranked by compensation.

 

KV Pharmaceutical Retirement Savings Plan    2            



--------------------------------------------------------------------------------

 

H. Non-Highly Compensated Employee

An Employee who is not a Highly Compensated Employee.

 

I. Participant

A participant is an eligible Employee who has satisfied the eligibility and
entry date requirements and is eligible to participate in the Plan or a formerly
eligible Employee who has an account balance remaining in the Plan.

 

J. Plan Type

The KV Pharmaceutical Retirement Savings Plan is a defined contribution plan.
These types of plans are commonly described by the method by which contributions
for participants are made to the plan. The KV Pharmaceutical Retirement Savings
Plan is a 401(k) deferral plan. More information about the contributions made to
the plan can be found in Section III, Contributions.

 

K. Plan Administrator

The Plan Administrator is responsible for the administration of the Plan and its
duties are identified in the plan document. In general, the Plan Administrator
is responsible for providing you and your Beneficiaries with information about
your rights and benefits under the Plan. The name and address of the Plan
Administrator is:

KV Pharmaceutical

1 Corporate Woods

Bridgeton, MO 63044

(314) 645-6600

 

L. Plan Number

The three digit IRS number for the Plan is 001.

 

M. Plan Sponsor

Your Employer is the sponsor of the Plan.

 

N. Plan Year

The Plan Year is the twelve-month period ending on the last day of March. Your
Employer may only change or have changed the Plan Year by amending and restating
to a new Plan Document.

 

O. Service of Process

The plan’s agent for service of legal process is the Plan Administrator.

 

P. Trustee

The trustee is responsible for trusteeing the Plan’s assets. The trustee’s
duties are identified in the trust agreement and relate only to the assets in
its possession. The name and address of the Plan’s Trustee are:

Fidelity Management Trust Company

82 Devonshire Street

Boston, MA 02109

 

II. Participation

 

 

A. Eligibility Requirements

You are eligible to participate in the Plan if you are an Employee.

 

KV Pharmaceutical Retirement Savings Plan    3            



--------------------------------------------------------------------------------

However, you are not eligible to participate if you are:

 

  •  

a resident of Puerto Rico

 

  •  

covered by a collective bargaining agreement for which retirement benefits have
been the subject of good faith negotiations

 

  •  

a Leased Employee.

You are also not eligible to participate if you are an individual who is a
signatory to a contract, letter of agreement, or other document that
acknowledges your status as an independent contractor not entitled to benefits
under the Plan and you are not otherwise classified by the Employer as a common
law employee or the Employer does not withhold income taxes, file Form W-2 (or
any replacement form), or remit Social Security payments to the Federal
government for you, even if you are later adjudicated to be a common law
employee.

You will become eligible to participate in the Plan according to the table
below:

 

Contribution type

  Age Requirement   Service Requirement   Entry Date

Employee Deferral Contributions and Qualified Non-Elective Contributions.

  21   None   Immediate upon
meeting all
eligibility
requirements

Employer Matching Contributions

  21   None   Immediate upon
meeting all
eligibility
requirements

Employer Non-Elective Contributions

  21   One year with 1,000 hours   Immediate upon
meeting all
eligibility
requirements

Service with the following predecessor employers, if applicable, shall be
counted for eligibility purposes:

 

  •  

Particle Dynamics, Inc.

 

  •  

Ther-Rx Corporation

 

  •  

Ethex Corporation

Once you become a Participant you are eligible to participate in the Plan until
you terminate your employment with your Employer or become a member of a class
of Employees excluded from the Plan. If you terminate your employment after you
have met the eligibility requirements, and are later re-employed by your
Employer, you will again be eligible to participate in the Plan when you
complete one hour of service.

 

III. Contributions

 

After you satisfy the participation requirements in Section II of this Summary
Plan Description, you will be eligible to make Deferral Contributions. In
addition, your Employer may make matching and nonelective contributions to your
Account. The type(s) of contributions available under the Plan are described in
this section.

 

A. Compensation

Compensation must be defined to compute contributions under the Plan. For
purposes of determining contributions, only Compensation paid to you for
services you performed while employed as an Eligible Employee shall be
considered. Eligible compensation for computing contributions under the Plan is
the taxable compensation for a Plan Year reportable by your Employer on your IRS
Form W-2, excluding reimbursements or other expense allowances, fringe benefits,
moving expenses, deferred compensation and welfare benefits and including salary
reduction contributions you made to an Employer sponsored cafeteria, qualified
transportation fringe, simplified employee pension, 401(k), 457(b) or 403(b)
plan.

 

KV Pharmaceutical Retirement Savings Plan    4            



--------------------------------------------------------------------------------

The definition of compensation for your plan for purposes of computing
contributions also excludes certain amounts from certain contribution source
types as indicated in the table below.

 

Source

  

Exclusion (s)

Employee Deferral Contributions and

Qualified Nonelective Contributions

   No Exclusions.

Employer Matching Contributions

   No Exclusions.

Employer Nonelective Contributions

   Overtime Pay, Bonuses, Commissions, Taxable Value of any restricted stock or
any qualified or nonqualified Stock options, Severance pay received prior to
termination.

Compensation for your first year of eligible Plan participation will be measured
only for that portion of your initial Plan Year that you are eligible. Tax laws
limit the amount of compensation that may be taken into account each Plan Year;
the maximum amount for the 2010 Plan Year is $245,000.

 

B. Employee Deferral Contributions

 

  1. Regular Deferral Contributions

You may elect to defer a percentage of your eligible compensation into the Plan
after you satisfy the Plan’s eligibility requirements. The percentage of your
eligible compensation you elect will be withheld from each payroll and
contributed to an Account in the Plan on your behalf. For pre-tax contributions
being withheld from your compensation, the percentage you defer is subject to an
annual limit of the lesser of 60% of eligible compensation or $16,500 (in 2010;
thereafter as adjusted by the Secretary of the Treasury) in a calendar year.

All Deferral Contributions will be withheld from your pay on a pre-tax basis
(for federal income tax purposes).

Your Deferral Contributions cannot be forfeited for any reason, however, there
are special Internal Revenue Code rules that must be satisfied and may require
that some of your contributions be returned to you. The Plan Administrator will
notify you if any of your contributions will be returned. You may increase or
decrease the amount you contribute as of the beginning of each payroll period.
You may completely suspend your contributions with sufficient notice to the Plan
Administrator. Thereafter, if you want to resume your Deferral Contributions as
of the first day of the beginning of each payroll period, you must complete a
new election form.

 

  2. Age 50 and Over Catch-Up Contributions

The Plan provides that participants who are projected to be age 50 or older by
the end of the calendar year and who are making Deferral Contributions to the
Plan may also make a catch-up contribution of up to $5,500 (in 2009; thereafter
as adjusted by the Secretary of the Treasury).

 

C. Employer Matching Contributions

You become eligible for matching contributions only if you make Deferral
Contributions. For purposes of determining your matching contributions under the
Plan, your Contributions will not include Age 50 and Over Catch-Up
Contributions. Employer matching contributions must be allocated to your Account
in the Plan within prescribed legal time limits.

 

  1. Non-discretionary Matching Contributions

Non-discretionary matching contributions will be computed by your Employer based
on your eligible compensation contributed to the Plan each Plan Year. Your
Employer shall make non-discretionary matching contributions in an amount equal
to 50% of your Deferral Contributions subject to a maximum of 7% of your
eligible compensation contributed to the Plan.

 

  2. Qualified Matching Contributions

Your Employer may designate all or a portion of any matching contributions for a
Plan Year as “qualified matching contributions” and allocate them to employees
to help the Plan pass one or more annually required Internal Revenue Code
nondiscrimination test(s). Any such contributions will be allocated to those
Participants eligible to receive the Employer matching contributions described
above who made Deferral Contributions during the Plan Year. Participants are
100% vested in these contributions and may not request a hardship withdrawal of
these contributions.

 

KV Pharmaceutical Retirement Savings Plan    5            



--------------------------------------------------------------------------------

 

D. Nonelective Contributions

 

  1. Discretionary Nonelective Contributions

Your Employer may make discretionary nonelective contributions in an amount to
be determined by the Board of Directors for each Plan Year. You must complete at
least 1,000 hours of service during the Plan Year and be employed as of the last
day of the Plan Year to be eligible to receive any nonelective contributions
that may be made for that Plan Year. You do not need to satisfy this requirement
if you die, become disabled or retire during the Plan Year. Discretionary
nonelective contributions, if any, made to the Plan by your Employer will be
allocated to your Account in the ratio that your eligible compensation bears to
the total eligible compensation paid to all eligible Participants.

 

E. Qualified Nonelective Contributions

Your Employer may designate all or a portion of any nonelective contributions
for a Plan Year as “qualified nonelective contributions” and allocate them to
Non-Highly Compensated Employees to help the Plan pass one or more annually
required Internal Revenue Code nondiscrimination test(s). You will be 100%
vested in these contributions and may not request a hardship withdrawal of these
contributions.

 

F. Limit on Contributions

Federal law requires that amounts contributed by you and on your behalf by your
Employer for a given limitation year generally may not exceed the lesser of:

$49,000 (or such amount as may be prescribed by the Secretary of the Treasury);
or

100% of your annual compensation.

The limitation year for purposes of applying the above limits is the twelve
month period ending March 31. Contributions under this Plan, along with Employer
contributions under any other Employer-sponsored defined contribution plans, may
not exceed the above limits. If this does occur, then excess contributions in
your Account may be forfeited or refunded to you based on the provisions of the
Plan document. You will be notified by the Plan Administrator if you have any
excess contributions. Income tax consequences may apply on the amount of any
refund you receive.

 

G. Rollover Contributions

You can roll over part or all of an eligible rollover distribution you receive
from an eligible retirement plan into this Plan even if you have not yet
satisfied the age and Eligibility service requirements described in Section II
above; however you will not become a Participant in the Plan and become entitled
to make Deferral Contributions and share in Employer contributions until you
have met the Plan’s eligibility and entry date requirements. An eligible
retirement plan is a qualified plan under Section 401(a), a 403(a) annuity plan,
a 403(b) annuity contract, an eligible 457(b) plan maintained by a governmental
employer, and an individual retirement account and individual retirement
annuity. An eligible rollover distribution includes any distribution from an
eligible retirement plan, except any distribution from an individual retirement
account or an individual retirement annuity consisting of nondeductible
contributions or any distribution from a 403(b) annuity contract consisting of
after-tax employee contributions. Making Rollover Contributions to the Plan that
consist of assets other than qualified 401(a) plan assets may result in the loss
of favorable capital gains or ten year income averaging tax treatment that may
otherwise be available with respect to a lump sum distribution to you from the
Plan. The loss of this favorable tax treatment may also occur if you make a
Rollover Contribution to the Plan that consists of qualified 401(a) plan assets
under certain circumstances. If you may be eligible for this special tax
treatment, you should consult your tax advisor and carefully consider the impact
of making a Rollover Contribution to the Plan.

The Plan Administrator must approve any Rollover Contribution and reserves the
right to refuse to accept any such contribution. If your Rollover Contribution
to the Plan is not a direct rollover (i.e., you received a cash distribution
from your eligible retirement plan), then it must be received by the Trustee
within 60 days of your receipt of the distribution and must not contain any
after tax contribution amounts. Rollover Contributions may only be made in the
form of cash, allowable fund shares, or (if the Plan allows new loans in
accordance with the terms of this SPD) promissory notes from an eligible
retirement plan. Your Rollover Contributions Account will be subject to the
terms of this Plan and will always be fully vested and nonforfeitable. In
general, if you receive an eligible rollover distribution as a surviving spouse
of a participant or as a spouse or former spouse who is an “alternate payee”
pursuant to a qualified domestic relations order (“QDRO”), you may also make a
Rollover Contribution to the Plan.

 

KV Pharmaceutical Retirement Savings Plan    6            



--------------------------------------------------------------------------------

The Plan will not accept a Rollover Contribution of any amounts attributable to
Roth (after-tax deferral) contributions made to another plan.

 

IV. Investments

 

 

A. Investments

The Employee Retirement Income Security Act of 1974 (ERISA) imposes certain
duties on the parties who are responsible for the operation of the Plan. These
parties, called fiduciaries, have a duty to invest Plan assets in a prudent
manner. However, an exception exists for plans that comply with ERISA
Section 404(c) and permit a Participant to exercise control over the assets in
his/her Account and choose from a broad range of investment alternatives. This
Plan is intended to be a Section 404(c) plan. To the extent that you have
directed the investment of assets in your Account under the Plan, you are
responsible for the investment decisions you made relating to those assets and
the Plan fiduciaries are not responsible for any losses resulting from your
investment instructions. In addition, you have the right to direct the trustee
regarding mutual fund proxy voting based on the number of shares you own. Please
see Appendix A for a list of the investments currently available under the Plan.
If you are invested in the Stock Fund, with the exception of certain
participants described in Appendix A to this SPD, your purchases and sales of
units of the Stock Fund will be executed directly through the Trustee. If you
are invested in the Stock Fund, you will also be given the opportunity to
exercise voting rights for shares of the corporation allocated to your Account
at all times that corporate shareholders vote. The Plan Administrator has
established procedures to ensure that Participant purchase, holding and sale of
units of the Stock Fund, as well as the exercise of voting rights with respect
to the stock, shall be held in the strictest confidence (not disclosed to the
Employer). The Plan Administrator is responsible for monitoring compliance with
these confidentiality procedures. Please see Appendix A for a list of the
investments currently available under the Plan. You can get additional
information about any investment alternative or the proxy voting for them; by
contacting Fidelity by calling 1-800-294-4015 or by accessing the NetBenefits®
web site at www.netbenefits.com. The Plan Administrator is the Plan fiduciary
responsible for providing the following additional information (all of which can
be obtained by contacting Fidelity):

 

  •  

A description of the annual operating expenses of each investment fund (e.g.,
investment management fees, administrative fees, transaction costs) which reduce
the rate of return to you, and the aggregate amount of such expenses expressed
as a percentage of average net assets of the designated investment alternative;

 

  •  

Prospectuses, financial statements and reports, plus any other material provided
to the Plan which relates to the available investment alternatives;

 

  •  

A list of the assets comprising the portfolio of each investment fund that
constitute plan assets within the meaning of 29 CFR 2510.3-101, the value of
each such asset (or the proportion of the investment fund which it comprises),
and with respect to each such asset which is a fixed rate investment contract
issued by a bank, savings and loan association or insurance company, the name of
the issuer of the contract, the term of the contract and the rate of return on
the contract;

 

  •  

Information concerning the value of shares or units of the investment funds
available to you under the Plan, as well as the past investment performance of
such funds, determined net of expenses, on a reasonable and consistent basis;
and

 

  •  

Information concerning the value of shares or units in the investment funds held
in your Plan account.

 

B. Statement of Account

The assets in the Plan are invested in available investment options and a
separate Account is established for each Participant who receives and/or makes a
contribution. The value of your Account is updated each business day to reflect
any contributions, exchanges between investment options, investment earnings or
losses for each investment option and withdrawals. Your account statement is
available online through NetBenefits® at www.netbenefits.com. You can view and
print a statement for any time period up to 24 previous months. A statement is
also available to be automatically mailed to you every three months. You can
initiate these mailings by logging on to NetBenefits® and selecting Mail
Preferences under the Accounts tab.

 

KV Pharmaceutical Retirement Savings Plan    7            



--------------------------------------------------------------------------------

 

C. Election

The Plan is intended to qualify as a Participant-directed plan under
Section 404(c) of ERISA. This means that you are responsible for your investment
decisions under the plan and any resulting investment activity. The plan
fiduciaries, including, but not limited to, Fidelity Management Trust Company
and KV Pharmaceutical, are not responsible for any losses incurred as a result
of your investment decisions.

 

V. Vesting

The term “vesting” refers to your nonforfeitable right to the money in your
Account. You receive vesting credit for the number of years that you have worked
for your Employer and any Related Employer. In addition, service with the
following Employers will be included to determine the number of years of service
for vesting purposes:

 

  •  

Particle Dynamics, Inc.

 

  •  

Ther-Rx Corporation

 

  •  

Ethex Corporation

If you terminate your employment with your Employer, you may be able to receive
a portion or all of your Account based on your vested percentage. Your employer
has preserved a prior vesting schedule in the Plan. The Additional Vesting
Schedule section below will indicate if a different vesting schedule applies to
you. You are always 100% vested in your Rollover Contributions, Qualified
Matching Contributions, Qualified Nonelective Contributions, Deferral
Contributions and any earnings thereon. Your Employer Nonelective Contributions
and earnings shall be vested in accordance with the following schedule:

 

Years of Service

     Vesting Percentage   

less than 3

     0   

3

     100   

Your Employer Matching Contributions and earnings shall be vested in accordance
with the following schedule:

 

Years of Service

     Vesting Percentage   

less than 2

     0   

2

     20   

3

     40   

4

     60   

5

     80   

6

     100   

Additional Vesting Schedules

Employees who are members of certain class(es), specified below, receive a
different vesting schedule for the below-specified contribution:

Your Discretionary Profit Sharing contributions will be subject to the vesting
schedule appearing immediately below if you are a member of the following class:
Participants who do not complete an Hour of Service on or after April 1, 2007

 

Years of Service

     Vesting Percentage   

less than 5

     0   

5

     100   

 

KV Pharmaceutical Retirement Savings Plan    8            



--------------------------------------------------------------------------------

Your Discretionary Profit Sharing, Employer Match contributions will be subject
to the vesting schedule appearing immediately below if you are a member of the
following class: Participants who were Employees of the Employer as of
February 6, 2009 and were involuntarily terminated on such date.

 

Years of Service

   Vesting Percentage

less than 1

   100

Your Discretionary Profit Sharing, Employer Match contributions will be subject
to the vesting schedule appearing immediately below if you are a member of the
following class: Participants who were Employees of the Employer on February 7,
2009

 

Years of Service

     Vesting Percentage   

less than 1

     100   

Your Discretionary Profit Sharing, Employer Match contributions will be subject
to the vesting schedule appearing immediately below if you are a member of the
following class: Participants who were Employees of the Employer as of May 31,
2010, and were involuntarily terminated on such date

 

Years of Service

     Vesting Percentage   

less than 1

     100   

Your Discretionary Profit Sharing, Employer Match contributions will be subject
to the vesting schedule appearing immediately below if you are a member of the
following class: Participants who were Employees of the Employer as of June 1,
2010

 

Years of Service

   Vesting Percentage

less than 1

   100

Your Discretionary Profit Sharing, Employer Match contributions will be subject
to the vesting schedule appearing immediately below if you are a member of the
following class: All Patricipants in the Plan whose employment was terminated
from 2/6/2009-12/31/2009

 

Years of Service

   Vesting Percentage

less than 1

   100

The methodology used to determine your years of service for vesting purposes has
changed. Previously you received vesting credit for a year of service under the
‘general method’ if you earned at least 1,000 hours of service in a Plan Year.
Vesting under the Plan is now based upon the elapsed time method. Hours of
service are not counted and instead periods of service are computed. A period of
service is determined based on the time you work for your Employer. Only your
whole years of service with your Employer will be counted to compute your years
of service for vesting purposes. For example, if you have three years and ten
months of service, then for vesting purposes you will receive credit for three
years of service.

 

KV Pharmaceutical Retirement Savings Plan    9            



--------------------------------------------------------------------------------

If you were an Employee before January 1, 2002, you will receive vesting credit
for your years of service with your Employer based upon the following:

 

Applicable Year(s)

  

Method

   Measurement Period Plan Year(s) before 2002    General    Apr. 1 to Mar. 31
2002    General or Elapsed Time*    Apr. 1 to Mar. 31 Plan Year(s) after 2002   
Elapsed Time    Apr. 1 to Mar. 31

 

* You will receive vesting credit for this period if you would get such credit
under either the general method (hours of service) or the elapsed time method.

If you became an Employee on or after January 1, 2002, then you will receive
vesting credit for your years of service with your Employer based only on the
elapsed time method. In this case, your measurement period for determining your
years of service will generally be based upon your date of employment with your
Employer.

 

A. Forfeiture and Re-employment

If you terminate your employment with your Employer and are less than 100%
vested in your Employer Account, you may forfeit the non-vested portion of your
Employer Account. A forfeiture will occur in the Plan Year that you receive a
distribution of your entire vested Account, or if you do not receive a
distribution, after five consecutive one year breaks in service. Forfeitures are
retained in the Plan and may first be used to pay administrative expenses. Any
remaining amounts will be used to reduce future Employer contributions payable
under the Plan.

Example: (This example is for illustration purposes only.) Assuming you
terminate your employment in 2010 with the following Account:

 

Source    Amount      Vested Percentage     Vested Amount  

Employee

   $ 2,000         100 %†    $ 2,000   

Employer

   $ 1,000         80 %      800                       

Total

   $ 3,000         $ 2,800   

You received a $2,800 distribution in 2010 from the Plan. This represented a
complete distribution of your Account. A $200 forfeiture will occur in 2010.

 

† You are always 100% vested in your own employee Deferral Contributions and
earnings in the Plan.

A one-year break in service occurs when you have less than one hour of service
in the twelve consecutive month period beginning with the earlier of the day
your employment terminates or the 12 month anniversary of the date on which you
are otherwise first absent from service. Notwithstanding the above, if you are
absent from work due to a maternity or paternity leave, then the 12-consecutive
month period beginning on the first anniversary of the first date of that
absence will not be a one-year break in service, and if you are absent from work
due to a leave of absence under the Family and Medical Leave Act, no
12-consecutive month period beginning on the first anniversary of the first date
of that absence, and subsequent anniversaries, during which the absence
continues, will be a one-year break in service, provided you return to work
following the leave.

When any period of absence is due to military service entitling you to
reemployment rights under federal law and you return to work at the Employer or
a Related Employer following that absence, there will be no break in service and
you will be credited with service for the entire period of that absence.

If you were a Participant when you terminated your employment and are
re-employed by your Employer, then you will again become a Participant on the
date you complete one hour of service. Your period of employment before you were
rehired is referred to as your pre-break service. Your period of employment
after you were rehired is referred to as your post-break service. If you are
re-employed after incurring five consecutive one-year breaks in service then
your post-break service will not count in determining your vesting percentage in
your pre-break Account balance. Your post-break service will count in
determining your vesting percentage in your pre-break Account balance and any
forfeited amounts will be restored to your Account if:

 

  (1) You are re-employed by your Employer before you incur five consecutive
one-year breaks in service, and

 

KV Pharmaceutical Retirement Savings Plan    10            



--------------------------------------------------------------------------------

 

  (2) If you received distribution of your vested Account and you repay the full
amount of the distribution before the end of the five-year period that begins on
the date you are re-employed.

Example: Assume you terminate employment with your Employer in 2010 with an
Account balance of $3,000, of which $2,800 is vested. You elect to receive a
lump sum distribution of your vested Account balance. The remainder, or $200, is
forfeited in 2010. If you are rehired on January 1, 2011 and repay the $2,800
distribution prior to January 1, 2016, the $200 previously forfeited will be
restored to your Account. Additionally, your service after January 1, 2011 is
counted toward vesting your pre-break Account balance of $3,000.

 

VI. Participant Loans

 

A. General Loan Rules

Loans shall be made available to all qualifying Participants on a reasonably
equivalent basis. However, loans may not be made to an eligible Employee who
makes a rollover contribution and who has not satisfied the Plan’s age, service
and entry date requirements. Loans are not considered distributions and are not
subject to Federal or state income taxes, provided they are repaid as required.
While you do have to pay interest on your loan, both the principal and interest
are deposited in your Account.

 

B. Specific Loan Procedures

 

  1. Loan Application

If you have met the Plan’s eligibility and entry date requirements, you may
apply for a loan by calling the Fidelity Retirement Benefits Line,
1-800-294-4015 or by accessing the NetBenefits® web site at www.netbenefits.com.
All telephone calls will be recorded. You may apply for only one loan each
calendar year. All loans (except loans for the purchase of a principal
residence) have been pre-approved by the Plan Administrator based on the
criteria outlined in the Plan’s loan procedures. Loans will be allowed for any
purpose. A loan set up fee of $125 will be deducted from your Account for each
new loan processed.

 

  2. Loan Amount

The minimum loan is $1,000 and the maximum amount is the lesser of one-half of
your vested Account balance or $50,000 reduced by the highest outstanding loan
balance in your Account during the prior twelve month period. All of your loans
from plans maintained by your Employer or a Related Employer will be considered
for purposes of determining the maximum amount of your loan. Up to 50% of your
vested Account balance may be used as collateral for any loan.

 

  3. Number of Loans

You may only have 1 loan outstanding at any given time. If you have an existing
loan you may not apply for another loan until the existing loan is paid in full.

 

  4. Interest Rate

All loans shall bear a reasonable rate of interest as determined by the Plan
Administrator based on the prevailing interest rates charged by persons in the
business of lending money for loans which would be made under similar
circumstances. The interest rate shall remain fixed throughout the duration of
the loan.

 

  5. Loan Repayments and Loan Maturity

All loans must be repaid in level payments through after-tax payroll deductions
on at least a quarterly basis over a five year period unless it is for the
purchase of your principal residence in which case the loan repayment period may
not extend beyond 10 years from the date of the loan. If repayment is not made
by payroll deduction, a loan shall be repaid to the Plan by payment to the
Employer. The level repayment requirement may be waived for a period of one year
or less if you are on a leave of absence, however, your loan must still be
repaid in full on the maturity date. If you are on a military leave of absence,
the repayment schedule may be waived for the entire length of the time missed on
leave. Your loan will accrue interest during this time, and

 

KV Pharmaceutical Retirement Savings Plan    11            



--------------------------------------------------------------------------------

upon return from a military leave of absence, your loan will be reamortized to
extend the length of the loan by the length of the leave. If a loan is not
repaid within its stated period, it will be treated as a taxable distribution to
you.

 

  6. Default or Termination of Employment

The Plan Administrator shall consider a loan in default if any scheduled
repayment remains unpaid as of the last business day of the calendar quarter
following the calendar quarter in which a loan is initially considered past due.
In the event of a default, death, disability, or termination of employment, the
entire outstanding principal and accrued interest shall be immediately due and
payable. However, if your termination of employment results from a corporate
action on the part of your employer and you remain performing the same job after
that corporate action, within 60 days of your termination of employment you may
request that the Plan Administrator roll over your loan to your new employer’s
retirement plan (if such new plan will accept your loan roll over). Unless you
roll over your loan, any default in repayment to the Plan will result in the
treating of the balance due for your loan as a taxable distribution from the
Plan.

 

VII. In Service Withdrawals

If you qualify, as indicated below for each withdrawal, you may obtain a
withdrawal from the Plan while you are still an Employee. You can apply for any
of the below described distributions by calling the Fidelity Retirement Benefits
Line at 1-800-294-4015 or by accessing the NetBenefits® web site at
www.netbenefits.com. All telephone calls will be recorded. If your Account
balance includes an investment in the Stock Fund, a withdrawal of any portion of
your Account balance will not be processed until the end of the withdrawal
trading window applicable to the Stock Fund (see Appendix A for description)
during which the withdrawal is requested. When shares of the Stock Fund are sold
to process a withdrawal, the withdrawal amount will not be distributed until the
proceeds from the sale of the shares of the Stock Fund are available as
described in Appendix A. The following types of withdrawals are available under
the Plan:

 

A. Hardship Withdrawals

If you are an Employee and request a hardship withdrawal, you may withdraw
certain contributions to satisfy any of the following immediate and heavy
financial needs: (1) medical expenses for you, your spouse, children or
dependents; (2) the purchase of your principal residence; (3) to prevent your
eviction from, or foreclosure on, your principal residence; (4) to pay for
post-secondary education expenses (tuition, related educational fees, room and
board) for you, your spouse, children or dependents for the next twelve months;
(5) to make payments for burial or funeral expenses for your deceased parent,
spouse, child or dependent; (6) to pay expenses for the repair of damage to your
principal residence that would qualify for the casualty deduction under
Section 165 of the Internal Revenue Code (without regard to whether the loss
exceeds 10% of adjusted gross income); or any other immediate and heavy
financial need as determined based on Internal Revenue Service regulations. In
accordance with Internal Revenue Service regulations, you must first exhaust all
other assets reasonably available to you prior to obtaining a hardship
withdrawal. This includes obtaining a loan from this Plan and any other
qualified plan maintained by your Employer. Your Deferral Contributions to this
Plan, and any other Employer-sponsored qualified or non-qualified plan, will be
suspended for six months after your receipt of the hardship withdrawal. The
minimum hardship withdrawal is $500. Hardship withdrawals will be subject to the
10% nonperiodic income tax withholding rate unless you elect out of the
withholding. Contributions available to withdraw under the terms of this section
are:

 

  •  

Employee Deferral

 

  •  

Rollover

 

B.

Withdrawals After Age 59 1/2

If you have reached age 59 1/2, then you may elect to withdraw all or a portion
of your employee Deferral Contributions Account while you are still employed by
your Employer.

 

C.

Withdrawals After Age 70 1/2

Starting in the calendar year in which you reach age 70 1/2, you may elect to
receive distributions calculated in the same manner as Minimum Required
Distributions. For more information, please refer to the paragraph so entitled
under the Distributable Events subsection of this SPD’s section on Distribution
of Benefits below.

 

KV Pharmaceutical Retirement Savings Plan    12            



--------------------------------------------------------------------------------

 

D. Withdrawals After Normal Retirement Age

You may elect to withdraw your vested Account balance after you reach the Plan’s
normal retirement age, 62, or delay it until you retire. Notwithstanding the
above, by law certain contributions including employee deferral, qualified
matching, safe harbor matching, qualified nonelective, and safe harbor
nonelective contributions cannot be withdrawn prior to age 59 1/2.

 

E. Withdrawals of Rollover Contributions

If you have a balance in your rollover contributions Account, you may elect to
withdraw all or a portion of it. There is no limit on the number of withdrawals
of this type.

The amount of any taxable withdrawal that is not rolled over into an Individual
Retirement Account or another qualified employer retirement plan will be subject
to Federal and state, if applicable, income taxes. In general, the amount of any
taxable withdrawal that is not rolled over into an Individual Retirement Account
or another qualified employer retirement plan will be subject to 20% Federal
Income Tax and any applicable State Income Tax. A 10% Internal Revenue Code
early withdrawal penalty tax may apply to the amount of your withdrawal if you
are under the age of 59 1/2 and do not meet one of the Internal Revenue Code
exceptions.

The Plan Administrator will notify you of the appropriate procedures to make a
withdrawal from the Plan. Consult your Plan Administrator for more information.

 

VIII. Distribution of Benefits

 

A. Eligibility For Benefits

A distribution can be made to you if you request one due to your disability,
retirement, or termination of employment from your Employer and any Related
Employer. Your Beneficiary or Beneficiaries may request a distribution of your
vested Account balance in the event of your death. The value of your Account
balance will continue to increase or decrease, as appropriate, based on the
investment returns until it is distributed.

You may defer receipt of your distribution until a later date. However, you
cannot postpone it if your vested Account balance is $5,000 or less in which
case the Plan Administrator will direct the Trustee that any amount exceeding
$1,000 be distributed to an Individual Retirement Account or Annuity (“IRA”) for
your benefit. If your vested Account balance is $1,000 or less, the Plan
Administrator will direct the Trustee to distribute it to you as a lump sum
distribution without your consent. Prior to such distribution you still have the
right to request that the amount be distributed directly to you in the form of a
lump sum payment or to request that it be rolled-over to a different IRA
provider or another retirement plan eligible to receive rollover contributions.

If you fail to request a different treatment of an automatic distribution under
the Plan’s Cash-Out Provision, your distribution will be paid over to an IRA
provider chosen by the Plan Administrator and invested in a product designed to
preserve the principal of that distribution while still providing a reasonable
rate of return and preserving liquidity. The fees assessed against this newly
established IRA by its provider will be paid by the participant.

If you have questions regarding the Plan’s automatic rollover rules, the Plan’s
IRA provider for automatic rollovers, or the fees and expenses applicable to the
automatic rollover IRA, please contact the Plan Administrator. Your consent will
be required for any distribution if your vested Account balance is greater than
$5,000.

You should consult with your tax advisor to determine the financial impact of
your situation before you request a distribution. You may apply for a
distribution by calling the Fidelity Retirement Benefits Line at 1-800-294-4015.
All telephone calls will be recorded. The approval of your Plan Administrator
will be required before any distribution can be completed.

 

B. Distributable Events

You are eligible to request a distribution of your vested Account balance based
on any of the following events:

 

  1. Death

If you are a Participant in the Plan and die, your vested Account balance, if
any, will be paid to your designated Beneficiary or Beneficiaries. If you are an
Employee of your Employer or a Related Employer at the time of your death, your
Account balance will automatically become 100% vested. You may designate a
Beneficiary or

 

KV Pharmaceutical Retirement Savings Plan    13            



--------------------------------------------------------------------------------

Beneficiaries on a designation form that must be properly signed and filed with
the Plan Administrator. If you are married and want to designate someone other
than your spouse as your primary Beneficiary, your spouse must consent to this
designation by signing the form. His/her signature must be witnessed by a Plan
representative or a notary public. You should contact the Plan Administrator to
obtain a designation of beneficiary form.

 

  2. Disability

If you become disabled while you are employed by your Employer or a Related
Employer, so that you are determined disabled by a physician selected by the
Plan Administrator, the full value of your Account balance may be distributed to
you upon request. You will automatically become 100% vested in your Account
balance when you become disabled. You may request a distribution of your Account
balance only if you terminate your employment with your Employer or Related
Employer.

 

  3. Retirement

You do not have to terminate your employment with your Employer just because you
attain your early retirement age of 55 and complete 10 years of service or you
attain your normal retirement age of 62. You will automatically become 100%
vested in your Account balance upon meeting the retirement requirements. You may
take an early retirement distribution at or after age 55 and after you complete
10 years of service, but you must first terminate your employment with your
Employer or Related Employer.

 

  4. Minimum Required Distributions

You are required by law to receive a minimum required distribution from the
Employer’s Plan, unless you are a five percent owner of the Employer, no later
than April 1 of the calendar year following the calendar year you turn 70 1/2 or
terminate your employment, whichever is later. If you are a five percent owner
of the Employer, you must start receiving your distribution no later than
April 1 of the calendar year following the calendar year you turn 70 1/2. Once
you start receiving your minimum required distribution, you should receive it at
least annually and you should complete the appropriate documentation each year
until all assets in your Account are distributed. If you have any questions
about your minimum required distributions, please contact your Plan
Administrator.

 

  5. Termination of Employment

Generally, if you terminate your employment with your Employer and all Related
Employers, you may elect to receive a distribution of your vested Account
balance from the Plan.

 

C. Form of Payments

 

  1. Lump Sum Distributions

Your entire vested Account balance will be paid to you in a single distribution
or other distribution that you elect.

 

  a) Non-rollover Distribution

Any distribution paid directly to you will be subject to mandatory Federal
income tax withholding of 20% of the taxable distribution and the remaining
amount will be paid to you. You cannot elect out of this tax withholding but you
can avoid it by electing a direct rollover distribution as described below. This
withholding is not a penalty but a prepayment of your Federal income taxes.

You may rollover the taxable distribution you receive to an individual
retirement account (IRA) or your new employer’s qualified plan, if it accepts
rollover contributions and you roll over this distribution within 60 days after
receipt. You will not be taxed on any amounts timely rolled over into the IRA or
your new employer’s qualified Plan until those amounts are later distributed to
you. Any amounts not rolled over may also be subject to certain early withdrawal
penalties prescribed under the Internal Revenue Code.

b) Direct Rollover Distribution

As an alternative to a non-rollover distribution paid directly to you, you may
request a rollover distribution of your entire eligible Account balance directly
into a Fidelity Advisor IRA, a non-Fidelity Advisor IRA or to your new
employer’s eligible plan, if it accepts your rollover contributions, or a 403(a)
Annuity. Federal income taxes will not be withheld on any direct rollover
distribution.

 

KV Pharmaceutical Retirement Savings Plan    14            



--------------------------------------------------------------------------------

 

  1. Rollover to a Fidelity Advisor IRA - You must complete the appropriate
documentation and a Fidelity Advisor IRA application. If your distribution is
authorized by the Plan Administrator, it will be forwarded to the Trustee for
processing. Your vested Account balance will be directly rolled over to a
Fidelity Advisor IRA

 

  2. Rollover to a Non-Fidelity Advisor IRA - You must complete the appropriate
documentation and indicate the name and address of the trustee, and IRA account
number. If your distribution is authorized by the Plan Administrator, it will be
forwarded to the Trustee for processing and they will issue a check payable to
the IRA trustee or custodian for your benefit. The check will be mailed directly
to you and contain the notation “direct rollover” and you will be responsible
for forwarding it to the trustee or custodian of your IRA.

 

  3. Rollover to your New Employer’s Retirement Plan - You should check with
your new employer to determine if its plan will accept your rollover
contributions. If allowed, you must complete the appropriate documentation and
indicate the name, address and plan number of your new employer’s retirement
plan. If your distribution is authorized by the Plan Administrator, it will be
forwarded to the Trustee for processing and they will issue a check payable to
the trustee of your new employer’s plan. The check will contain the notation
“direct rollover” and will be mailed directly to you and you will be responsible
for forwarding on to the new trustee.

 

  4. Rollover to a 403(a) Annuity - You must complete the appropriate
documentation and indicate the name and address of the trustee or custodian, and
the 403(a) Annuity account number. If your distribution is authorized by the
Plan Administrator, it will be forwarded to the Trustee for processing and they
will issue a check payable to the 403(a) Annuity trustee or custodian for your
benefit. The check will be mailed directly to you and contain the notation
“direct rollover”and you will be responsible for forwarding it to the trustee or
custodian of your 403(a) Annuity.

 

  c) Combination Non-rollover Distribution and Direct Rollover Distribution

You may request that part of your distribution be paid directly to you and the
balance rolled into an IRA, your new employer’s retirement plan, or a 403(a)
annuity. Any part of the distribution paid directly to you will be subject to
the Federal income tax withholding rules referred to in subsection a) above and
any direct rollover distribution will be made in accordance with section b)
above. Your direct rollover distribution must be at least $500.

You will pay income tax on the amount of any taxable distribution you receive
from the Plan unless it is rolled into an IRA or your new employer’s qualified
plan. A 10% IRS premature distribution penalty tax may also apply to your
taxable distribution unless it is rolled into an IRA or another qualified plan.
The 20% Federal income tax withheld under this section may not cover your entire
income tax liability. In the case of a combination distribution, if any portion
of the eligible rollover distribution consists of after-tax contributions, the
amount paid directly to you will be considered to consist completely of
after-tax contributions before any after-tax contributions are attributed to the
portion paid as a direct rollover. Consult with your tax advisor for further
details.

 

  2. Partial Withdrawals following Termination of Employment

Withdrawals of any portion of your vested balance will be available to you after
you have terminated your employment.

 

  3. Installment Distributions

Your vested Account balance will be paid to you in substantially equal amounts
over a period of time. You may elect annual or more frequent installments. You
may elect to receive a lump sum distribution after you start to receive
installment distributions, by completing the appropriate documentation. The
direct rollover distribution rules referred to in the lump sum distribution
section also apply to installment distributions.

 

KV Pharmaceutical Retirement Savings Plan    15            



--------------------------------------------------------------------------------

 

IX. Miscellaneous Information

 

A. Benefits Not Insured

Benefits provided by the Plan are not insured or guaranteed by the Pension
Benefit Guaranty Corporation under Title IV of the Employee Retirement Income
Security Act of 1974 because the insurance provisions under ERISA are not
applicable to this particular Plan. You will only be entitled to the vested
benefits in your Account based upon the provisions of the Plan and the value of
your Account will be subject to investment gains and losses.

 

B. Attachment of Your Account

Your Account may not be attached, garnished, assigned or used as collateral for
a loan outside of this Plan except to the extent required by law. Your creditors
may not attach, garnish or otherwise interfere with your Account balance except
in the case of a proper Internal Revenue Service tax levy or a Qualified
Domestic Relations Order (QDRO). A QDRO is a special order issued by the court
in a divorce, child support or similar proceeding. In this situation, your
spouse, or former spouse, or someone other than you or your Beneficiary, may be
entitled to a portion or all of your Account balance based on the court order.
Participants and Beneficiaries can obtain, without a charge, a copy of QDRO
procedures from the Plan Administrator.

 

C. Plan-to-Plan Transfer Of Assets

Your Employer may direct the Trustee to transfer all or a portion of the assets
in the Account of designated Participants to another plan or plans maintained by
your Employer or other employers subject to certain restrictions. The plan
receiving the Trust Funds must contain a provision allowing the transfer and
preserve any benefits required to be protected under existing laws and
regulations. In addition, a Participant’s vested Account balance may not be
decreased as a result of the transfer to another plan.

 

D. Plan Amendment

Your Employer reserves the authority to amend certain provisions of the Plan by
taking the appropriate action. However, any amendment may not eliminate certain
forms of benefits under the Plan or reduce the existing vested percentage of
your Account balance derived from Employer contributions. If you have three or
more years of service with your Employer and a Related Employer and the vesting
schedule is amended, then you will be given a choice to have the vested
percentage of future Employer contributions made to your Account computed under
the new or the old vesting schedule. The Plan Administrator will provide you
with the appropriate information to make an informed decision if the Plan’s
vesting schedule is amended.

 

E. Plan Termination

Your Employer has no legal or contractual obligation to make annual
contributions to or to continue the Plan. Your Employer reserves the right to
terminate the Plan at any time by taking appropriate action as circumstances may
dictate, with the approval of the Board of Directors. In the event the Plan
should terminate, each Participant affected by such termination shall have a
vested interest in his Account of 100 percent. The Plan Administrator will
facilitate the distribution of Account balances in single lump sum payments to
each Participant in accordance with Plan provisions until all assets have been
distributed by the Trustee. Each Participant in the Plan upon Plan termination
will automatically become 100% vested in his/her Account balance.

 

F. Interpretation of Plan

The Plan Administrator has the power and discretionary authority to construe the
terms of the Plan based on the Plan document, existing laws and regulations and
to determine all questions that arise under it. Such power and authority
include, for example, the administrative discretion necessary to resolve issues
with respect to an Employee’s eligibility for benefits, credited services,
disability, and retirement, or to interpret any other term contained in Plan
documents. The Plan Administrator’s interpretations and determinations are
binding on all Participants, Employees, former Employees, and their
Beneficiaries.

 

G. Electronic Delivery

This Summary Plan Description and other important Plan information may be
delivered to you through electronic means. This Summary Plan Description
contains important information concerning the rights and benefits of your Plan.
If you receive this Summary Plan Description (or any other Plan information)
through electronic means you are entitled to request a paper copy of this
document, free of charge, from the Plan Administrator. The electronic version of
this document contains substantially the same style, format and content as the
paper version.

 

KV Pharmaceutical Retirement Savings Plan    16            



--------------------------------------------------------------------------------

X. Internal Revenue Code Tests

 

A. Non-Discrimination Tests

The Plan must pass Internal Revenue Code non-discrimination tests as of the last
day of each Plan Year to maintain a qualified Plan. These tests are intended to
ensure that the amount of contributions under the Plan do not discriminate in
favor of Highly Compensated Employees. In order to meet the tests, your Employer
encourages participation from all eligible Employees. Depending upon the results
of the tests, the Plan Administrator may have to refund Deferral Contributions
contributed to the Plan and vested matching contributions to certain Highly
Compensated Employees, as determined under Internal Revenue Service regulations.
Deferral Contributions or matching contributions will be refunded to you from
applicable investment options. You will be notified by the Plan Administrator if
any of your contributions will be refunded to you.

 

B. Top Heavy Test

The Plan is subject to the Internal Revenue Code “top-heavy” test. Each Plan
Year, the Plan Administrator tests this Plan, together with any other
Employer-sponsored qualified plans that cover one or more key employees, to
ensure that no more than 60% of the benefits are for key employees. If this Plan
is top-heavy, then your Employer may be required to make a minimum annual
contribution on your behalf to this, or another Employer sponsored plan, if you
are employed as of Plan Year-end. In addition, the following vesting schedule
will be used instead of the one previously listed in the vesting section of this
Summary Plan Description.

 

Years of Service   Vesting Percentage less than 3   0 3   100

 

XI. Participant Rights

 

A. Claims

 

  1. Claims Procedures

A plan participant or beneficiary may make a claim for benefits under the Plan.
Any such claim you file must be submitted to the Plan Administrator in a form
and manner acceptable to the Plan Administrator. Contact your Plan Administrator
for more information. Generally, the Plan Administrator will provide you with
written notice of the disposition of your claim within 90 days after receipt of
your claim by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims – see the next paragraph). In the event
the claim is denied, the Plan Administrator will disclose to you in writing the
specific reasons for the denial, a reference to the specific provisions of the
Plan on which the determination is based, a description of additional material
or information necessary for the claimant to perfect the claim and an
explanation of why it is required, and information about the steps that must be
taken to submit a timely request for review, including a statement of your right
to bring a civil action under Section 502(a) of ERISA following as adverse
determination upon review.

If your claim concerns disability benefits under the Plan, the Plan
Administrator must notify you in writing within 45 days after you have filed
your claim in order to deny it. If special circumstances require an extension of
time to process your claim, the Plan Administrator must notify you before the
end of the 45-day period that

 

KV Pharmaceutical Retirement Savings Plan    17            



--------------------------------------------------------------------------------

your claim may take up to 30 days longer to process. If special circumstances
still prevent the resolution of your claim, the Plan Administrator may then only
take up to another 30 days after giving you notice before the end of the
original 30-day extension. If the Plan Administrator gives you notice that you
need to provide additional information regarding your claim, you must do so
within 45 days of that notice.

 

  2. Review Procedures (For Appeal of an Adverse Benefit Determination)

You may appeal the denial of your claim made under the procedures described
above within 60 days after the date following your receipt of notification of
the denied claim (a different procedure applies for disability related claims –
see the next paragraph) by filing a written request for review with the Plan
Administrator. This written request may include comments, documents, records,
and other information relating to your claim for benefits. You shall be
provided, upon your request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to your claim for
benefits. The review will take into account all comments, documents, records,
and other information submitted by you relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. Generally, the Plan Administrator will provide you with written
notice of the disposition of your claim on review within 60 days after receipt
of your appeal by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims – see the next paragraph). In the event
the claim on review is denied, the Plan Administrator will disclose to you in
writing the specific reasons for the denial, a reference to the specific
provisions of the Plan on which the determination is based, a description of
additional material or information necessary for the claimant to perfect the
claim and an explanation of why it is required, and information about the steps
that must be taken to submit a timely request for review, including a statement
of your right to bring a civil action under Section 502(a) of ERISA following as
adverse determination upon review.

If your initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, you have 180 days from the date you receive
notice of your denial in which to appeal that decision. Your review will be
handled completely independently of the findings and decision made regarding
your initial claim and will be processed by an individual who is not a
subordinate of the individual who denied your initial claim. If your claim
requires medical judgment, the individual handling your appeal will consult with
a medical professional who was not consulted regarding your initial claim and
who is not a subordinate of anyone consulted regarding your initial claim and
identify that medical professional to you. The Plan Administrator must notify
you in writing within 45 days after you have filed your claim in order to deny
it. If the Plan Administrator determines that special circumstances require an
extension of time to process your claim, the Plan Administrator will furnish
written notice of the extension to the claimant prior to the expiration of the
initial 45-day period. In no event shall such extension exceed a period of 45
days from the end of the initial period the Plan Administrator had to dispose of
your claim. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the benefit determination.

The Plan Administrator shall notify you of the Plan’s benefit determination on
review within a reasonable period of time, but not later than 60 days after
receipt of your request for review by the Plan, unless the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim. If the Plan Administrator determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to you prior to the termination of the initial 60-day period. In no
event shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review.

The Plan Administrator shall provide you with written notification of a plan’s
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by you – the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that you are entitled to receive, upon your
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for benefits.

 

KV Pharmaceutical Retirement Savings Plan    18            



--------------------------------------------------------------------------------

 

B. Statement of ERISA Rights

As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants shall be entitled to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

  •  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.

 

  •  

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this Summary
Annual Report each year.

 

  •  

Obtain a statement telling you the fair market value of your vested, accrued
benefit, as of the date for which the benefits are reported, if you stop working
under the Plan now. If you do not have a right to a benefit under the plan, the
statement will tell you how many more years you have to work to get a right to a
benefit. This statement must be requested in writing and is not required to be
given more than once every twelve (12) months. The Plan must provide the
statement free of charge.

Prudent Actions by Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you, other Plan Participants and
Beneficiaries. No one, including your Employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a retirement benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit under the Plan is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a Federal court. The Plan’s agent for legal service of process
in the event of a lawsuit is the Plan Administrator. In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

 

KV Pharmaceutical Retirement Savings Plan    19            



--------------------------------------------------------------------------------

 

XII. Services and Fees

Fees and expenses charged under your Account will impact your retirement
savings, and fall into three basic categories. Investment fees are generally
assessed as a percentage of assets invested, and are deducted directly from your
investment returns. Investment fees can be in the form of sales charges, loads,
commissions, 12b-1 fees, or management fees. Certain of these Investment fees
may not apply depending upon the funds and share classes available in the Plan.
You can obtain more information about such fees from the documents (e.g., a
prospectus) that describe the investments available under your Plan and from
Appendix A: Investment Options. Plan administration fees cover the day-to-day
expenses of your Plan for recordkeeping, accounting, legal and trustee services,
as well as additional services that may be available under your Plan, such as
daily valuation, telephone response systems, internet access to plan
information, retirement planning tools, and educational materials. In some
cases, these costs are covered by investment fees that are deducted directly
from investment returns. In other cases, these administrative fees are either
paid directly by your Employer, or are passed through to the participants in the
Plan, in which case a recordkeeping fee will be deducted from your Account.
Transaction-based fees are associated with optional services offered under your
Plan, and are charged directly to your Account if you take advantage of a
particular plan feature that may be available, such as a Plan loan. For more
information on fees associated with your Account, refer to your Account
statement or speak with your Plan Administrator.

 

KV Pharmaceutical Retirement Savings Plan    20            



--------------------------------------------------------------------------------

 

Appendix A. Investment Options

You have the opportunity to direct the investments of your Account among the
following investment funds:

 

Name    Fund Code      Fund Objective

Fidelity Advisor Stable Value Portfolio II

   0771      Seeks to preserve your principal investment while earning interest
income. The FA Stable Value Portfolio will try to maintain a stable $1 unit
price, but it cannot guarantee that it will be able to do so. The yield of the
FA Stable Value Portfolio will fluctuate.

Fidelity Advisor Intermediate Bond Fund Class A

   0261      Seeks to provide a high rate of income. In addition, the fund may
seek capital appreciation when consistent with this primary objective.

PIMCO Total Return Fund Class A

   OLLN      To provide high total return that exceeds general bond market
indices.

Fidelity Advisor Equity Income Fund Class A

   0246      Seeks to provide a yield from dividend and interest income which
exceeds the composite dividend yield on securities comprising the S&P 500® . In
addition, consistent with the primary objective of obtaining dividend and
interest income, the fund will consider the potential for achieving capital
appreciation.

JPMorgan Small Cap Value Fund Class A

   OMKA      Seeks long-term capital growth primarily by investing in equity
securities of small-capitalization companies.

Fidelity Advisor Dividend Growth Fund Class A

   0714      Seeks to provide capital appreciation.

JPMorgan Equity Index Fund Class A

   OMKG      Seeks to provide investment results that correspond to the
aggregate price and dividend performance of securities in the Standard & Poor’s
500 Composite Stock Price Index (“S&P 500 Index”).

Fidelity Advisor Small Cap Fund Class A

   0294      Seeks to provide long-term growth of capital.

Fidelity Advisor Equity Growth Fund Class A

   0245      Seeks to provide capital appreciation.

T. Rowe Price Growth Stock Fund Class R

   OSNF      Seeks to provide long-term growth of capital and, secondarily,
increasing dividend income by investing primarily in common stocks of
well-established growth companies.

Fidelity Advisor Mid Cap Fund Class A

   0251      Seeks to provide long-term growth of capital.

BlackRock International Opportunities Fund Class A

   OSUC      Seeks to provide long-term capital appreciation.

Fidelity Advisor Diversified International Fund Class A

   0731      Seeks to provide capital growth.

Thornburg International Value Fund Class R3

   OSLU      Seeks long-term capital appreciation.

Fidelity Advisor Financial Services Fund Class A

   0183      Seeks to provide capital appreciation.

Fidelity Advisor Health Care Fund Class A

   0177      Seeks to provide capital appreciation.

 

KV Pharmaceutical Retirement Savings Plan    21            



--------------------------------------------------------------------------------

 

Fidelity Advisor Technology Fund Class A    0187    Seeks to provide capital
appreciation. KV A Stock Fund    TRME    Seeks to provide investment returns
linked to the market price of, and any dividends paid on, KV A Stock Fund common
stock. The return earned on stock held within the plan will include:
Appreciation or depreciation in the market value of company stock; Any dividends
paid on company stock; All interest earned on short-term investments. Fidelity
Advisor Freedom Income Fund® Class A    1205    The fund is designed for those
investors already in retirement. The fund seeks high total return with a
secondary objective of principal appreciation. Fidelity Advisor Freedom 2005
Fund® Class A    1291    The fund is designed for investors expecting to retire
around the year indicated in the fund name. The fund seeks high total return
with a secondary objective of principal preservation as the fund approaches its
target date and beyond. Fidelity Advisor Freedom 2010 Fund® Class A    1184   
The fund is designed for investors expecting to retire around the year indicated
in the fund name. The fund seeks high total return with a secondary objective of
principal preservation as the fund approaches its target date and beyond.
Fidelity Advisor Freedom 2015 Fund® Class A    1296    The fund is designed for
investors expecting to retire around the year indicated in the fund name. The
fund seeks high total return with a secondary objective of principal
preservation as the fund approaches its target date and beyond. Fidelity Advisor
Freedom 2020 Fund® Class A    1189    The fund is designed for investors
expecting to retire around the year indicated in the fund name. The fund seeks
high total return with a secondary objective of principal preservation as the
fund approaches its target date and beyond. Fidelity Advisor Freedom 2025 Fund®
Class A    1302    The fund is designed for investors expecting to retire around
the year indicated in the fund name. The fund seeks high total return with a
secondary objective of principal preservation as the fund approaches its target
date and beyond. Fidelity Advisor Freedom 2030 Fund® Class A    1194    The fund
is designed for investors expecting to retire around the year indicated in the
fund name. The fund seeks high total return with a secondary objective of
principal preservation as the fund approaches its target date and beyond.
Fidelity Advisor Freedom 2035 Fund® Class A    1307    The fund is designed for
investors expecting to retire around the year indicated in the fund name. The
fund seeks high total return with a secondary objective of principal
preservation as the fund approaches its target date and beyond. Fidelity Advisor
Freedom 2040 Fund® Class A    1199    The fund is designed for investors
expecting to retire around the year indicated in the fund name. The fund seeks
high total return with a secondary objective of principal preservation as the
fund approaches its target date and beyond.

 

KV Pharmaceutical Retirement Savings Plan    22            



--------------------------------------------------------------------------------

 

Fidelity Advisor Freedom 2045 Fund® Class A

     1599         The fund is designed for investors expecting to retire around
the year indicated in the fund name. The fund seeks high total return with a
secondary objective of principal preservation as the fund approaches its target
date and beyond.

Fidelity Advisor Freedom 2050 Fund® Class A

     1605         The fund is designed for investors expecting to retire around
the year indicated in the fund name. The fund seeks high total return with a
secondary objective of principal preservation as the fund approaches its target
date and beyond.

If you have not supplied investment instructions, your Employer has directed
that your contributions to the plan will be invested, based upon your date of
birth, in the Fidelity Advisor Freedom Funds described in the above table of
this Appendix A. These funds are subject to the volatility of the financial
markets and may be subject to the additional risks associated with investing in
high yield, small cap and foreign securities including the risk of loss of your
principal investment.

You may redirect the investment of your future contributions or exchange your
existing Account balance among available investment options by calling
1-800-294-4015 on any business day between 8:30 AM (ET) and 8:00 PM (ET). This
is an automated telephone service and you should follow the telephonic
instructions or you can press the appropriate number if you want to talk to a
Fidelity telephone representative. All representative-assisted calls will be
recorded for your protection. You may call the telephone number virtually 24
hours a day, seven days a week to check Account balances, prices, yields or
obtain investment information. You may also use the internet to redirect the
investment or your future contributions or exchange your existing Account
balance by logging onto NetBenefits® at www.netbenefits.com. Please contact the
Plan Administrator for further information.

Exchanges received and confirmed before the close of the market (usually 4:00 PM
(ET)) will be posted on that business day based upon the closing price of the
affected investment(s). Exchanges received and confirmed after the market close
will be processed on the next business day based upon the closing price of the
affected investment(s) on that next business day. Requests for exchanges,
purchases and sales of units of the Company Stock Fund, if received by 4:00 PM
on any business day, shall be processed on that same business day provided there
is sufficient liquidity. Such transactions shall otherwise be processed on the
next business day on which there is available liquidity sufficient to process
the request. The Stock Fund shall be closed to sales or purchases of units, as
applicable, on any date on which trading in the Employer stock has been
suspended or substantial purchase or sale orders are outstanding and cannot be
executed. The minimum exchange is the lesser of $250 or 100% of your Account
balance in the investment option. If your exchange is less than $250 then it may
only be exchanged into one investment option. A confirmation of your change in
the investment of your future contributions or your exchange of an existing fund
will be sent to you within five business days or an online confirmation will be
displayed on NetBenefits®. Fidelity reserves the right to change, restrict, or
terminate exchange procedures to protect mutual fund shareholders.

Exchanges from the Fidelity Advisor Stable Value Portfolio - Class II to certain
bond or money market funds (considered “competing funds”), must first be
exchanged to an option that is “non-competing”, such as an equity mutual fund.
Ninety-days after your exchange, you can then exchange your money to a
“competing fund” by calling the Fidelity Participant Services Group
Representative at 1-800-294-4015. You may also contact your Plan Administrator
for more information. While this requirement may seem restrictive, it is
typically imposed by issuers, such as insurance companies, banks, or other
approved financial institutions as a condition for issuing investment contracts
to retirement plans. You may also contact your Plan Administrator for more
information.

 

KV Pharmaceutical Retirement Savings Plan    23            